MEMORANDUM **
Patrick Le‘o Kahawaiola'a, Harold Uhane Jim, Norman Ka'uhane Macomber, Sr., Samson Lehua’lani Brown, and Richard Likeke Kela, Sr. appeal pro se the district court’s orders dismissing their Section 1983 claims against the United States, the State of Hawaii, and assorted state, county and federal officials.
The district court’s dismissal orders did not address the damages claims Appellants brought against state officials in their individual capacities. Consequently, the district court’s order is not final and this Court lacks jurisdiction. See Chacon v. Babcock, 640 F.2d 221, 222 (9th Cir.1981).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.